        Case 2:06-cr-00658-AB Document 1094 Filed 07/20/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                          :
                                                  :         CRIMINAL ACTION
                                                  :         No. 06-658-3
               v.                                 :

CONSTANCE TAYLOR                                  :
                                                  :


                                             ORDER

       AND NOW, this 20th day of July, 2021, it is ORDERED that Taylor’s pro se letter

motion for relief (ECF No. 1076) is GRANTED:

   •   The collection of restitution pursuant to the offset of Taylor’s Social Security benefits

       through the Treasury Offset Program is in contravention of the Court’s restitution

       judgment.

   •   The Government must return to Taylor all funds taken by offset of Taylor’s Social

       Security benefits pursuant to the Treasury Offset Program within a reasonable period of

       time.

   •   The Government must provide Taylor with an accounting of restitution currently owed on

       or before October 18, 2021.




                                                              _s/ANITA B. BRODY, J.___

                                                               ANITA B. BRODY, J.


Copies VIA ECF
Case 2:06-cr-00658-AB Document 1094 Filed 07/20/21 Page 2 of 2
